Citation Nr: 1541515	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-06 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Eligibility to non-service-connected (NSC) death pension.


WITNESSES AT HEARING ON APPEAL

Appellant and C. B.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from December 1958 to February 1963, and from April 1963 to June 1964. The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals from a December 2012 rating decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. In that decision, the RO denied entitlement to NSC death pension.

In May 2014, the appellant had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is in the claims file.


FINDING OF FACT

The Veteran's active service occurred entirely outside of any recognized periods of war.


CONCLUSION OF LAW

The criteria for non-service-connected death pension have not been met. 38 U.S.C.A. §§ 1521, 1541 (West 2014); 38 C.F.R. § 3.2 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking NSC death pension. She contends that she is eligible for that benefit based on the service of her late husband, the Veteran. She notes that he had active service, and that she is his surviving spouse.

VA pays pension to the surviving spouse of a veteran of a period of war who met certain service requirements, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability. 38 U.S.C.A. § 1541. For a veteran's survivors to be eligible for VA death pension, the Veteran must have had active service: (1) for ninety days or more during a period of war; (2) during a period of war, with discharge or release from such service for a service-connected disability; (3) for a period of ninety consecutive days or more, if such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. §§ 1521(j), 1541(a).

VA regulations specify the dates of periods of war for VA benefits purposes. The Korean conflict period of war ends on January 31, 1955. The next period of war, the Vietnam era, begins on February 28, 1961, in the case of a veteran who served in Vietnam, or on August 5, 1964, in other cases. 38 C.F.R. § 3.2(e), (f).

The Veteran's service records show that his first period of active service began in 1958. He did not have active service during the Korean conflict period of war. His service records do not indicate that he served in Vietnam. The appellant reports that the Veteran served in Japan, but she does not state that he served in Vietnam. Because he did not serve in Vietnam, August 5, 1964, is the beginning of the Vietnam era period of war for purposes of determining whether his service created eligibility for his survivors to receive VA pension. His service records show that his second, final period of active service ended June 5, 1964, before the applicable August 5, 1964, beginning of the Vietnam era period of war. The dates of his service were entirely outside of the applicable periods of war as defined at 38 C.F.R. § 3.2. His service therefore does not meet the 38 U.S.C.A. § 1521(j) requirements for his survivors to be eligible for death pension.

In statements in support of her claim, the appellant has asserted that the dates of the Veteran's service are within a period of war, or possibly that the dates are sufficiently close to such a period. She also has noted that service outside of defined periods of war often requires preparation and a state of alert for dangers including war-like events. The present pension claim is bound by existing applicable law, however. While the service dates are not far outside of a period of war, they are outside those periods. In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United States Court of Appeals for Veterans Claims (Court) explained that, when a claimant makes a claim upon which relief cannot be granted under existing law, that claim must be denied. The law provides for death pension only for survivors of veterans of a period of war. The appellant is the Veteran's surviving spouse, but he was not a veteran of a period of war. Therefore his survivors, including the appellant, are not eligible to receive NSC death pension. The claim must be denied.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VA must provide required notice to a claimant before the initial unfavorable decision on a claim for VA benefits. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VA is not required, however, to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim, including in cases in which a claimant is ineligible for the benefit sought because the claimant or associated veteran did not have qualifying service. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d)(1).

There is no record that, before the RO denied the appellant's death pension claim, the RO provided her notice regarding the evidence necessary to substantiate her claim, or provided her assistance in obtaining evidence. The absence of notice and assistance to the appellant before the denial of her claim ultimately is not relevant to the outcome of her claim, however. The Veteran's active service was not during a period of war. Therefore, his service does not create entitlement for his survivors to receive NSC death pension. There is no reasonable possibility, then, that timely notice and assistance to the appellant would aid in substantiating her claim. The Board therefore finds it permissible to decide the claim on appeal, and has done so.


ORDER

Eligibility for NSC death pension is denied.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


